                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


_______________________________________
                                                 )
ANDRE SMALLS,                                    )
                      Plaintiff,                 )                 CIVIL ACTION
v.                                               )
                                                 )                 Case No.: 17-2887
P/O EDGAR VAZQUEZ,                               )
                      Defendant.                 )
_______________________________________)

                      PRETRIAL MEMORANDUM ON BEHALF OF
                            PLAINTIFF ANDRE SMALLS

       Plaintiff Andre Smalls, through pro bono counsel, respectfully submits this Pretrial

Memorandum pursuant to the Court’s May 30, 2019 Scheduling Order and Local Rule of Civil

Procedure 16.1(c). This case is scheduled for a jury trial beginning on September 30, 2019, which

Plaintiff Smalls anticipates will take approximately three days.

I.     Nature of the Action and Jurisdiction

       In this civil rights action brought pursuant to 42 U.S.C. § 1983, Plaintiff Smalls asserts a

claim against Philadelphia Police Officer Edgar Vazquez for violation of Mr. Smalls’ Fourth and

Fourteenth Amendment rights by conducting an unreasonable and excessive search of Mr. Smalls’

person during the course of an arrest in Philadelphia, Pennsylvania on June 28, 2016. Accordingly,

this Court has jurisdiction under 28 U.S.C. §§ 1331 & 1343.

II.    Plaintiff’s Statement of Facts

       This case concerns a violation of Plaintiff Andre Smalls’ rights under the Fourth and

Fourteenth Amendments of the United States Constitution. Defendant Edgar Vazquez engaged in
the unreasonable and excessive search of Mr. Smalls’ person by pulling down Mr. Smalls’ pants

and then caressing and grabbing Mr. Smalls’ genitals in the open on a public street.

       On June 28, 2016, at approximately 7:00 P.M., Mr. Smalls walked into the Terminal Deli

at 4705 Frankford Avenue, Philadelphia, Pennsylvania. When Mr. Smalls entered the store,

another individual, Tyrik Johnson, was asking the cashier for change. When the cashier refused,

Mr. Smalls offered to make change and pulled money out of his pocket. Shortly after, Police

Officer Luis Cordero entered the store, pushed Mr. Smalls and Mr. Johnson up against the wall,

and patted both down. Officer Cordero found marijuana in Mr. Smalls’ pants pocket, which he

admitted was for personal use.1

       Mr. Smalls was then handcuffed and placed in the back of a police car by Officer Cordero

and his partner, Defendant Police Officer Edgar Vazquez. After several minutes, Mr. Smalls was

removed from the back of the vehicle by Defendant Vazquez who then proceeded to conduct a

second search, which uncovered no additional contraband. At this time, Mr. Smalls informed the

officers that his sister’s unlocked car was parked around the corner, and requested to call his sister

so that she could secure the vehicle. Officer Cordero refused and, instead, proceeded to take Mr.

Smalls’ keys and left the scene, claiming to try to locate the car so that he could lock it. Shortly

after, a police van arrived, driven by Police Officers Sean McLaughlin and Xuong Tran, and Mr.

Smalls and Mr. Johnson were placed in the back of the police van.

       Several minutes later, Defendant Vazquez opened the doors to the police van, pulled Mr.

Smalls out into the street, and commenced a third search of his person. Defendant Vazquez




1
 The officers claim to have observed Mr. Smalls selling marijuana inside the Terminal Deli while
driving past the store. However, the charge against Mr. Smalls for possession with intent to deliver
was dropped.

                                                  2
proceeded to pull down Mr. Smalls’ pants to his knees, exposing him to the public in only his

underwear, and began to grope and caress Mr. Smalls’ genitals over his underwear.             Still

handcuffed, Mr. Smalls was in shock and broke down crying. Defendant Vazquez then pulled Mr.

Smalls’ pants up and placed him back in the police van. Mr. Smalls subsequently filed a

departmental complaint with Internal Affairs and filed this suit.

III.   Identity of Witnesses

       Plaintiff Smalls anticipates that he may call the following witnesses at trial:

           1. Andre Smalls.: Plaintiff Smalls will testify regarding (1) the events stated above

                including when Defendant violated his constitutional rights and (2) the harm he

                sustained as a result.

           2.   Defendant Police Officer Edgar Vazquez: Defendant Vazquez may be called to

                testify regarding the events at issue in this case and his violation of Mr. Smalls’

                constitutional rights.

           3. Police Officer Luis Cordero: Officer Cordero may be called to testify regarding

                his recollection of the events at issue in this case, during which he was an active

                participant.

           4. Police Officer Sean McLaughlin: Officer McLaughlin may be called to testify

                regarding his recollection of the events at issue in this case, during which he was

                an active participant.

           5. Police Officer Xuong Tran: Officer Tran may be called to testify regarding his

                recollection of the events at issue in this case, during which he was an active

                participant.

Plaintiff Smalls does not expect to call any expert witness at trial.


                                                  3
IV.    Exhibits to be Used at Trial

       Plaintiff may offer the following documents as exhibits. Plaintiff reserves the right to

amend or supplement this list, and Plaintiff will submit a schedule of exhibits and copies of the

exhibits to the Court by September 23. Plaintiff reserves the right to use as an exhibit at trial any

exhibit identified by Defendant in his Pretrial Memorandum, as well as any other documents for

rebuttal and impeachment. By listing these exhibits, Plaintiff does not waive any objections as to

the admissibility of any exhibit. Further, Plaintiff reserves the right to rely upon any demonstrative

exhibits and/or enlargements or productions of any of the below-listed exhibits.

           1. Complaint of Andre Smalls, IAD #16-406, August 18, 2016;

           2. Memorandum regarding Complaint of Andre Smalls, IAD #16-406, October 11,

               2016;

           3. Statement of P/O Edgar Vazquez, #4782, September 29, 2016;

           4. Statement of P/O Luis Cordero #2634, September 29, 2016;

           5. Statement of P/O Sean McLaughlin #3202, September 28, 2016;

           6. Statement of P/O Xuong Tran #7473, September 28, 2016;

           7. Philadelphia Police Department, Vehicle/Pedestrian Investigation Report, June 28,

               2016;

           8. Patrol Activity Log, June 28, 2016;

           9. Investigation Interview Record, June 28, 2016;

           10. Philadelphia Police Department Arrest Report, Andre Smalls; June 28, 2016;

           11. Text Message Exchange Between Edgar Vazquez and Luis Cordero, April 16,

               2018;

           12. Transcript of Deposition of Edgar Vazquez, April 16, 2018;


                                                  4
            13. Transcript of Deposition of Sean McLaughlin, April 16, 2018;

            14. Transcript of Deposition of Luis Cordero, April 19, 2018;

            15. Transcript of Deposition of Xuong Tran, April 19, 2018; and

            16. Transcript of Deposition of Andre Smalls, May 3, 2018.

V.      Damages Claimed

        Mr. Smalls seeks monetary relief for pain and suffering as a result of the significant and

ongoing mental anguish he continues to experience after the objectively unreasonable search

conducted by Defendant Vazquez in violation of his constitutional rights. Mr. Smalls also seeks

punitive damages as a result of the humiliating and outrageous act of pulling down Mr. Smalls’

pants and grabbing his genitals in public. Mr. Smalls also seeks reasonable attorneys’ fees and

costs under 42 U.S.C. § 1988 and such other relief as this Court deems just.

VI.     Stipulations

        Plaintiff’s counsel intends to continue working toward reaching stipulations where possible

and will submit these stipulations to the Court. At this time, the parties have not agreed to

stipulations.

VII.    Motions in Limine and Objections to the Admissibility of Evidence

        Plaintiff anticipates that he may submit motions in limine by August 16 to exclude certain

evidence which Defendant may seek to offer, including: (i) evidence of Plaintiff’s criminal

history, including the underlying criminal act leading to his detention on June 28, 2016; (ii)

evidence of Plaintiff’s mental health condition prior to Defendant Vazquez’s caressing and

grabbing his genitals on June 28, 2016; and (iii) Plaintiff’s history of drug use. Notwithstanding

the decision to submit those motions, Plaintiff reserves his right to object to the admissibility of

the foregoing at trial on Rule 401 relevance, Rule 403 prejudice, and Rule 404 character evidence


                                                 5
grounds.



 Dated: August 5, 2019   Respectfully submitted,


                          /s/ Rory Gledhill
                         Stephen D. Brown (PA ID No. 27829)
                         Rory Gledhill (PA ID No. 324124)
                         Michael A. Fazio (PA ID No. 324191)
                         DECHERT LLP
                         Cira Centre
                         2929 Arch Street
                         Philadelphia, PA 19104
                         (215) 994-4000

                         Attorneys for Plaintiff Andre Smalls




                          6
                                CERTIFICATE OF SERVICE

       I, Rory Gledhill, hereby certify that on this date, the foregoing was electronically filed via

the Court’s CM/ECF filing system and is available thereon for viewing and downloading.



Dated: August 5, 2019                      /s/ Rory Gledhill                  .
                                           Rory Gledhill
